McFarland, J.—
Plaintiff appeals; and the only point made by him is, that the findings do not support the judgment, because, as appellant contends, the court finds as a conclusion of law “ that plaintiff is entitled to' judgment,” while judgment is rendered for defendants. *82But the whole finding of law from which appellant takes the above quotation is as follows: “ That plaintiff is entitled to judgment that plaintiff take nothing by this action, but that said defendants, Hubert Ward and Annie Ward, have judgment against plaintiff for their costs herein.” This roundabout way of expressing the conclusion that plaintiff should take nothing by his action, and that defendants should have judgment against him for costs, was probably the result of inadvertence, or perhaps the word “ not ” was accidentally omitted after the word “is”; but the sentence as it stands clearly enough expresses the meaning that plaintiff should take nothing, and that defendants should have judgment against him.
The judgment is affirmed, with one hundred dollars damages; and the superior court is directed to include that sum of money in the judgment, in addition to other costs.
De Haven, J., and Sharpstein, J., concurred.